Case 1:20-cv-10470-NMG Document17 Filed 09/17/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

STEPHEN STOUTE,

 

)
)
Plaintiff, )
v Civil Action No.
° ) 20-10470-NMG
RALPH MARTIN, et al., )
Defendants. )
)
)
ORDER

GORTON, J.

| Plaintiff Stephen Stoute (“Stoute”) initiated this action by
filing a pro se civil rights complaint naming as defendants several
officials and employees of Northeastern University as well as the
Chairwoman of the Massachusetts Commission Against Discrimination
(“MCAD”) and an MCAD investigator. See Docket No. 1. With the
complaint, Stoute filed a motion for leave to proceed in forma
pauperis. See Docket No. 2. Stoute subsequently filed ten documents
seeking to add defendants or additional statements of fact. See
Docket Nos. 4 - 13.

By Memorandum and Order dated July 22, 2020, Stoute was granted
leave to proceed in forma pauperis and was advised that the complaint
failed to state a claim. See Docket No. 15. If Stoute wished to
proceed with this action, the Court granted him 21 days to file an
amended complaint curing the pleading deficiencies of the original
complaint and setting forth plausible claims upon which relief may be

granted. Id.
Case 1:20-cv-10470-NMG Document 17 Filed 09/17/20 Page 2 of 2

On August 21, 2020, a copy of the July 22, 2020 Order was
returned to the court as undeliverable. See Docket No. 16.
Apparently, Stoute is no longer at the address he provided the court.
He failed to inform the court of his new address as required under
this Court's local rules. See District of Massachusetts Local Rule
83.5.5(h) (requiring pro se litigants to inform the clerk of any
change of address within 14 days of the change).

The Supreme Court has recognized that district courts have
inherent power to dismiss cases for failure to prosecute. See Link

v. Wabash R.R. Co., 370 U.S. 626, 629 (1962) (“The authority of a

 

federal trial court to dismiss a plaintiffi’s. action. with prejudice
because of his failure to prosecute cannot seriously be doubted.”).
The court is not required to delay disposition in this case until
such time as plaintiff decides to comply with the requirement of
providing his current address. Based upon the foregoing, it is
hereby Ordered that this action is DISMISSED without prejudice. The
clerk shall enter a separate order of dismissal.

So ordered.

Lethe. Leiter

Nathaniel M. Gorton

United States District Judge
Dated: peghet/7, 2020
